                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

BILLIE I. HEADD-BELL,                               )
                                                    )
       Plaintiff,                                   )
                                                    )
               vs.                                  )       CIVIL NO. 19-cv-843-GCS1
                                                    )
COMMISSIONER of SOCIAL SECURITY,                    )
                                                    )
       Defendant.                                   )

                              MEMORANDUM AND ORDER

SISON, Magistrate Judge:

       Before the Court is the parties’ Joint Motion to Remand to the Commissioner.

(Doc. 30).

       The parties ask that this case be remanded for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six

remand) depends upon a finding of error, and is itself a final, appealable order. See

Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991); Perlman v. Swiss Bank Corporation

Comprehensive Disability Protection Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence

four remand, judgment should be entered in favor of plaintiff. See Shalala v. Schaefer, 509

U.S. 292, 302-303 (1993).




1      This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See Doc. 11, 29.


                                           Page 1 of 2
       The parties agree that, upon remand, “the ALJ will grant Plaintiff a new hearing,

evaluate her learning disorder, assess her residual functional capacity, and issue a new

decision.”

       Plaintiff applied for disability benefits in February 2016.       (Tr. 20).   While

recognizing that the agency has a full docket, the Court urges the Commissioner to

expedite this case on remand.

       For good cause shown, the parties’ Joint Motion to Remand to the Commissioner

(Doc. 30) is GRANTED.

       The final decision of the Commissioner of Social Security denying plaintiff’s

application for social security disability benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence, pursuant to sentence

four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of plaintiff.

       IT IS SO ORDERED.
                                                                 Digitally signed by
       DATED: March 4, 2020.                                     Magistrate Judge
                                                                 Gilbert C. Sison
                                                                 Date: 2020.03.04
                                                                 11:45:22 -06'00'
                                          GILBERT C. SISON
                                          UNITED STATES MAGISTRATE JUDGE




                                         Page 2 of 2
